BETTS, District Judge.
The instrument charged to have been forged was one which the supervisor of the revenue was authorized to issue by the act of 1799. The act of 1803 authorized the president to designate any other officer to fulfil the duties of supervisor. The indictment alleges that the collector issued the certificate ex officio. But no act of congress is shown, making him, as collector, supervisor also. If, from the fact of the collector’s acting in the capacity of supervisor, it is to be presumed that he was designated, under the act of 1803, to perform the duties of that office, the indictment is still bad, in averring that he issued the certificate ex officio. It should have averred his substitution in place of the supervisor, and the granting of the certificate by him in that capacity.
Judgment for the defendant.